. In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Westchester County, entered December 29, 1969, which dismissed the writ. Judgment affirmed, without costs. We affirm dismissal of the writ on the ground that no reason of practicality or necessity was asserted to justify review of the matters raised by habeas corpus while relator’s appeal from the judgment of conviction was pending (People ex rel. Keitt v. McMann, 18 N Y 2d 257, 262; People ex rel. Bray v. Deegan, 32 A D 2d 940; People ex rel. Singleton v. Deegan, 31 A D 2d 769; People ex rel. Blyden v. Denno, 28 A D 2d 683; People ex rel. Colon v. Deegan, 34 A D 2d 799). Christ, P. J., Rabin, Hopkins, Brennan and Benjamin, JJ., concur.